Citation Nr: 0205659	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 1978 rating decision denying service connection for 
a left knee disorder due to service-connected bilateral foot 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left knee disability.

3.  Entitlement to service connection for disabilities of the 
back, hips, right knee and ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.

This matter comes before the Board of Veterans Appeals' 
(Board) on appeal from rating decisions dated in July 1992 
and July 1996 from the Department of Veterans Affairs (VA) 
regional office (RO) in Portland, Oregon.

A review of the record reveals that the veteran was provided 
written notice of a February 1978 rating action denying 
service connection for a left knee disability.  He did not, 
however, receive proper notice of the February 1978 rating 
decision as it pertained to the denial of service connection 
for hips, back, right knee and ankle pain.  Absent notice, 
the February 1978 rating decision has not become final and 
binding with regard to those issues.  38 C.F.R. §§ 3.104, 
19.118 19.153 (1977); 38 U.S.C.A. § 4005(c) (1976).  
Accordingly, the Board will remand for further adjudication 
the issue of service connection for the back, hip, and ankle 
pain in the first instance.  The new and material evidence 
and service connection issues on appeal have been rephrased 
in accordance with the remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The rating decision of February 3, 1978, which denied 
entitlement to service connection for a disability of the 
left knee due to service-connected bilateral foot disorder, 
was supported by the evidence then of record.

3.  The rating decision of February 1978 that denied 
entitlement to service connection for a disability of the 
left knee due to service-connected bilateral foot disorder 
correctly applied the statutory and regulatory provisions 
extant at the time.

4.  The veteran did not timely appeal the February 1978 
rating decision that denied the claim for service connection 
for a left knee disability.

5.  The evidence submitted since the February 1978 rating 
decision pertinent to the claim for service connection for a 
disability of the left knee is cumulative or redundant and 
does not bear directly and substantially on the specific 
matter under consideration because it does not find a current 
left knee disorder and does not address the veteran's 
previously diagnosed left knee disorder.


CONCLUSIONS OF LAW

1.  The February 3, 1978, rating decision that denied service 
connection for the left knee, was not the product of CUE.  38 
C.F.R. § 3.105(a) (2001).

2.  The February 1978 rating decision which denied service 
connection for left knee due to service-connected bilateral 
foot disorder is final.  38 U.S.C.A. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

3.  New and material evidence has not been submitted since 
the February 1978 rating decision pertinent to the claim for 
service connection for a disability of the left knee due to 
service-connected bilateral foot disorder, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104 (2001), 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  Duty to Assist

The recently enacted Veterans Claims Assistance Act of 2000 
(hereafter VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 011-00.  The 
new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  The other salient features 
of the new statutory provisions (and where they will be 
codified in title 38 United States Code) may be summarized as 
imposing the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to obtain
(b) briefly explain the efforts that the Secretary made to 
obtain those 
      records; and
(c) describe any further action to be taken by the Secretary 
with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1)).
(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2)).
(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant)-
  	(i) contains competent evidence that the claimant has a 
current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but
(iii) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board notes initially that the development provisions of 
the VCAA do not apply to the issue of whether there was clear 
and unmistakable error in the February 3, 1978, rating 
decision.  Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(Applying to a claim of CUE in a RO rating determination the 
principle articulated in Livesay v. Principi, 15 Vet. App. 
178 (2001) that the VCAA does not apply to motions for review 
of a Board decision on the basis of CUE.)  The Board further 
notes that since the veteran filed his claim to reopen in 
January 1991, the most recent version of 38 C.F.R. § 3.156(a) 
under the VCAA does not apply to the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection disability of the left knee directly or 
due to service-connected bilateral foot disorder, as it is 
only applicable to new and material evidence claims filed on 
or after August 29, 2001.  

Notwithstanding the controlling case law as to the 
applicability of the VCAA to a claim of CUE in an RO 
determination, the Board notes that in this matter the RO 
advised the veteran of what constitutes clear and 
unmistakable error through its July 1996 rating decision; the 
Board further advised the veteran in its remand in January 
1998.  In its March 1997 and May 2001 statement(s) of the 
case (SOC), the RO provided the veteran with the provisions 
of 38 C.F.R. § 3.105(a) and thoroughly explained why the 
evidence and law did not support a finding of clear and 
unmistakable error.  

The August 1992 RO notification letter and July 1992 rating 
decision advise the veteran that "new and material 
evidence" is needed to reopen his claim and explain the 
particulars of what the evidence needs to show in order to 
succeed in his claim for service connection for disabilities 
of the back, hips, knees and ankles due to service-connected 
bilateral foot disorder.  The September 1993 SOC provides the 
veteran with 38 C.F.R. § 3.156.  The veteran did not indicate 
the existence of any outstanding Federal government record 
that could substantiate the claim.  Nor did he refer to any 
other records that could substantiate his claim.  Since the 
RO has secured a complete record, the requirement under the 
VCAA that the RO advise the claimant of how responsibilities 
in developing the record are divided is moot. Accordingly, 
the Board finds that the requirements of the VCAA have been 
met.

B.  Legal Criteria

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a). 

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court held that 
merely to aver that there is CUE in a case is not sufficient 
to raise the issue.  Stated another way, while the magic 
incantation "clear and unmistakable" need not be recited in 
haec verba, to recite it does not suffice, in and of itself, 
to raise the issue.  CUE is a very specific and rare kind of 
error.  It is the kind of error of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Even if error is present, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of is not CUE.  The Court has interpreted 38 
C.F.R. § 3.105(a) to require that a final RO decision be 
reversed or amended only when the claimed error, had it not 
been made, "would have manifestly changed the outcome at the 
time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 
(1992); see also Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
The United States Court of Appeals for the Federal Circuit 
upheld this standard in Bustos v. West, 179 F. 3d 1378 (Fed. 
Cir. 1999).

A review for CUE is only upon the evidence of record at the 
time the decision was entered, with exceptions not applicable 
in this matter.  See Fugo, 6 Vet. App. 43; See also Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001) (Affirming the 
Court's interpretation of 38 U.S.C. § 5109A that RO CUE must 
be based upon the evidence of record at the time of the 
decision).

In 1999, VA published rules implementing the provisions of 
section 1(b) of Pub. L. No. 105-111 (Nov. 21, 1997), that 
permit challenges to Board decisions on the grounds of CUE.  
64 FR 2134 (Jan. 13, 1999).  Those regulations were 
challenged in the U.S. Court of Appeals for the Federal 
Circuit.  On December 8, 2000, that court upheld all of the 
challenged regulations with the exception of Rule 1404(b) (38 
CFR 20.1404(b)).  To the extent that Rule 1404(b) provided 
that a CUE motion which failed to specifically allege error 
would be denied, rather than dismissed without prejudice to 
refiling, the Court stated:

We hold that CUE Rule 1404(b) (codified at 38 CFR 
20.1404(b)) is invalid because, in conjunction 
with the CUE Rule 1409(c) (codified at 38 CFR 
20.1409(c)), it operates to prevent Board review 
of any CUE claim that is the subject of a motion 
that is denied for failure to comply with the 
pleading requirements of Rule 1404(b).  That is 
contrary to the requirement of 38 U.S.C. 7111(e) 
that a CUE claim 'shall be decided by the Board on 
the merits.'

Disabled American Veterans v. Gober, 234 F.3d 682, 704 (Fed. 
Cir. 2000).  See also id. at 698-99 (discussion of Rule 
1404(b)).

Based on that holding, VA amended Rule 1404(b) to provide 
that the Board will dismiss such motions without prejudice to 
refiling.  66 FR 35902 (Jul. 10, 2001).  

The Board notes that, to date, there are no comparable 
regulatory provisions governing RO CUE.  Absent such rules, 
and the statutory background and legislative history present 
in Disabled American Veterans v. Gober, supra, the Board does 
not find the regulations governing Board CUE are applicable 
in this matter.   The Board further notes that the Court 
spoke in Russell v. Principi, 3 Vet. App. 315, to claims of 
CUE under 38 C.F.R. 3.105(a) and held:

One final cautionary note: our imprimatur on the 
remedy created by the Secretary as to [CUE] does 
not mean that the same issue may
be endlessly reviewed. . .Once there is a final 
decision on the issue of [CUE] because the AOJ 
decision was not timely appealed, or
because a BVA decision not to revise or amend was 
not appealed to this Court, or because this Court 
has rendered a decision on the
issue in that particular case, that particular 
claim of [CUE] may not be raised again.  
[Citations omitted.]

Therefore, the Board is constrained at this time to find that 
an allegation or allegations that fail to rise to the level 
of a valid claim of RO CUE must be denied and may not be 
raised again.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In other 
words, the recent legislative change eliminating the concept 
of a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.  Moreover, it was 
also held that a claim for service connection was "well 
grounded" when three basic elements are satisfied with 
competent evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, supra.  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

It has been further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

C.  Facts

The procedural background to this appeal begins with a rating 
decision dated in September 1973, that granted service 
connection for residuals of multiple injuries, feet, right 
and left with osteoarthritis, traumatic; multiple joints feet 
and toes, left foot.  Service connection for a left knee 
disorder was denied.

By rating decision dated in February 1978, service connection 
was denied for disabilities of the back, hips, knees, and 
ankles.  The written notice of that rating determination, 
however, only informed the veteran that his claim for service 
connection for a left knee disability was denied.  

The veteran filed an application to reopen the claim for 
service connection for disabilities of the back and knees in 
January 1992.  Medical records entered into the record 
following the claim also referred to hip and ankle disorders.  
The July 1992 rating decision denied the veteran's 
application to reopen a claim for service connection for a 
left knee disability due to service-connected bilateral foot 
disorder, concluding that the evidence submitted since the 
February 1978 rating decision failed to show that either the 
knee disability had its inception in service or was caused by 
the service connected residuals of the feet injury.  The 
rating decision also found, in substance, that new and 
material evidence had not been submitted to reopen the claim 
for service connection for disabilities of the back, hips, 
right knee and ankles. 

Turning to the evidence pertaining to the matters on appeal, 
at the time of the February 1978 rating decision the record 
included service medical records, VA outpatient records from 
May to June 1973 and October 1977, an August 1973 VA physical 
examination and a January 1978 VA physical examination.

Service medical records disclose no complaint or treatment 
involving the knees.
VA outpatient records dated from May to June 1973 indicate 
the veteran presented with complaints of a painful left knee.  
X-rays were taken and interpreted to show bones about the 
knee of normal texture, density and alignment.  The veteran 
was offered the addition of an ?-inch medial sole and heel 
wedge.  The diagnosis was symptomatic chondromalacia 
patellae, left.  Records from October 1977 showed no 
complaints pertaining to the knees.  The August 1973 VA 
examination reflects a history of left knee pain and 
swelling, and to a lesser extent, right knee pain.  Knee X-
rays were taken and interpreted to be negative bilaterally.  
The pertinent diagnosis was synovitis, recurrent, left knee.  
The January 1978 VA examination revealed a history of 
progressive pain in the knees since the veteran injured his 
feet in 1966.  The physical examination showed essentially 
normal knees in appearance and essentially normal joint 
surfaces to palpation.    X-rays of the knees were 
interpreted to be negative except for a small spur on the 
anterior superior margin of the patella, left knee.

Since the February 1978 rating decision, the veteran has 
submitted copies of his worker's compensation claim that 
pertained to a low back injury and two letters from private 
physicians.  He has also undergone two VA examinations.  A VA 
examiner also reviewed his medical records and rendered a 
medical opinion dated in January 2000.  

The worker's compensation file contained a medical report 
from J.M.R., M.D. dated in April 1986, private outpatient 
records from December 1985 to March 1986, a X-ray report 
dated in June 1991, a letter to Dr. Y. dated in September 
1986 with a report from S. Corporation, a letter from S. 
Corporation to the veteran dated in February 1986, and 
correspondence between J.M.T., D.O. and attorney J.K.M. Jr. 
dated in December 1986, W. Industries dated in February 1987, 
and "To Whom It May Concern" dated in January 1987.  The 
materials in the worker's compensation file do not pertain to 
a knee disorder.

A medical report from R.L.R., D.C. dated in January 1983 does 
not pertain to a knee disorder.  A medical report from 
J.M.T., D.O., does not pertain to a knee disorder.

When the veteran underwent a VA examination in May 1992, he 
gave the following pertinent medical history:

He denied having any surgery or injury to his knees; he 
denied any locking, catching, swelling, patellofemoral 
symptoms, laxity, or any anteromedial or lateral joint line 
tenderness.  He does not have a problem with knee tenderness 
when stooping or kneeling.  He denied any increased pain in 
either knee with prolonged walking or sitting.  He attributes 
his occasional bilateral knee pain to his feet injuries.  
Most of his knee pain occurs in the morning when he is 
arising.  He also has occasional stiffness.  He has not had 
to take any nonsteroidals recently, but notes that whenever 
he takes pain medication for his back, it relieves his knee 
symptoms as well.

Physical examination showed the right and left knees were 
without any effusions, crepitus, catching, popping or 
anteromedial or lateral joint line tenderness.  Anterior and 
posterior drawer signs were negative, as well as Lachman's.  
There was no evidence of patellofemoral symptoms or 
malalignment of the knee joints.  Range of motion was full 
extension and flexion of 130 degrees without pain, 
tenderness, or catching.  The pertinent diagnosis was knees: 
minimal degenerative changes without evidence of any 
instability.  The examiner found no detectable relationship 
between the feet and knees upon examination.

When the veteran underwent a VA examination in October 1999, 
he recounted how he injured his feet in 1966 while in 
service.  He indicated that after treatment of his feet, they 
were asymptomatic for about three years.  At that point, his 
feet began to hurt again and he also began having pain in his 
knees.  He stated that he stopped working because of this.  
He denied having knee problems while in service and disclosed 
that the first time he saw a doctor regarding his knees was 
when he underwent a VA examination in 1970.  The physical 
examination showed full range of motion in both knees.  X-
rays of the right knee and the left knee were interpreted to 
show joint spaces preserved with no fracture or effusion and 
probable enchondroma in the right distal femur.  The 
pertinent diagnosis was knee pain, no evidence of objective 
disease in the knees.  

A VA physician reviewed the claims file in January 2000 and 
observed that various VA examiners had discussed knee 
problems, but the previous examiners opined that the knee 
problems were not related to the feet.  The VA reviewer found 
no evidence to contradict these opinions.  He concluded that 
in the absence of contradictory evidence, he concurred with 
previous opinions that the veteran's knee problems were not 
related to the feet.

II.  Analysis

A.  Clear and Unmistakable Error

The veteran alleges two theories of CUE, which will be 
addressed in turn:

(1)  Citing Webster's New World Dictionary of the American 
Language, 2nd Edition, the veteran contends that the RO erred 
by "dealing in semantics."  Specifically, the veteran 
challenges the RO's distinction between the words 
"possible" and "probable."  He argues that in the context 
of the January 1978 VA examination report, which states, 
"The knees possibly could be related to the former foot 
injury," possible and probably are synonymous.  Therefore, 
the veteran would be entitled to service connection for a 
knee disorder under Allen v. Brown, 7 Vet. App. 439 (1995) 
and 38 C.F.R. § 3.310 (a).

The Board observes that what the veteran defines as "dealing 
in semantics" is simply the RO interpreting the evidence, 
i.e., the facts of the case.   As the RO explained in the 
February 1978 rating decision, "Examiner noted that 
veteran's knees possibly could be related to the former foot 
injury but did not express the opinion that veteran's knee 
condition was probably due to his foot injury.  The evidence 
is not sufficient..."  Whether the words 'possible" and 
"probably" are synonyms or not as the veteran alleges, is 
not a proper basis for CUE.  "Clear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  The veteran's allegation of CUE 
presents a prime example of why factual interpretations are 
not clear and unmistakable error.  In this regard the Board 
notes Webster's II New College Dictionary (1999), which 
defines possibly as "of uncertain likelihood" and probably 
as "most likely; presumably."  Word definitions are apt to 
vary from one source to another, but the existence of such 
variance alone is sufficient to demonstrate that it was not 
undebatable that the record supported the grant of service 
connection.  In summary, there was no error of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error -- there was no CUE. 

(2)  Citing Perez v. Derwinski (no citation given), the 
veteran contends that the RO failed to fulfill the duty to 
assist because they did not attempt to clarify the January 
1978 VA examiner's opinion regarding secondary service 
connection.

An attack on improper procedure, specifically, VA's 
fulfillment of the duty to assist, 
cannot be the basis of CUE.  Elkins v. Brown, 8 Vet. App. 391 
(1995).  As stated in Caffrey v. Brown, 6 Vet. App. 383 
(1994), an incomplete record, factually correct in all other 
respects, is not clearly and unmistakably erroneous.  The 
VA's alleged breach in the duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete rather than an incorrect record.  Id. at 383-4.  
The Board finds the record is factually correct in all other 
respects.  Accordingly, the Board does not find a basis for 
CUE based on the RO's failure to seek clarification of the 
January 1978 VA examination.


B.  New and Material Evidence

The RO denied service connection for a knee disorder in 
February 1978 because the VA examiner did not assert that a 
causal connection to service was more likely than not, or 
even as likely as not.  The RO noted that the examiner merely 
opined that it was "possible," which the RO found 
insufficient to grant service connection.  The Board notes 
initially that the contents of the veteran's worker's 
compensation file dealt only with his lower back or 
lumbosacral disorder.  These records, although new, have no 
bearing whatsoever on the veteran's claim pertaining to his 
knees.  As such, the records can not be deemed material.  The 
May 1992 VA examination report noted that no detectable 
relationship between the veteran's knee complaints and his 
service connected feet disorder was found upon examination.  
In that regard, the report is not new; it is cumulative in 
that it duplicates the uncertainty of service connection 
first presented in the February 1978 examination report.  The 
October 1999 VA examination, however, does present new 
evidence since it finds absolutely no objective evidence of a 
knee disorder and makes no definitive diagnosis of a knee 
disorder.   Having found no current knee disorder, the 
examiner had no reason to address the issue of causation, 
which was the crux of the issue in February 1978.  Although 
the October 1999 VA examination is relevant in that it 
reflects that there is no current knee disorder, it is not 
material to this appeal because it not only failed to find 
the previously diagnosed knee conditions, chondromalacia 
patellae, left and synovitis, recurrent, left knee, but it 
failed to find any knee disorder, which precluded the 
examiner from reaching the issue of causation.

In light of the above, the Board concludes that the claimant 
has not submitted new and material evidence to reopen the 
claim.   
 

ORDER

The claim of CUE in a February 1978 rating decision denying 
service connection for a left knee disorder due to service-
connected bilateral foot disorder is denied.

New and material evidence having not been received to reopen 
the appellant's claim for service connection for a left knee 
disorder due to service-connected bilateral foot disorder, 
the claim remains denied.


REMAND

As discussed in the introductory remarks, the appellant did 
not receive notice of the February 1978 rating decision 
pertaining to the claim of entitlement to service connection 
for the back, hip, right knee and ankle pain.  In this 
regard, the Board notes that while the February 1978 rating 
action addressed all of these claims for service connection, 
the actual notice mailed to the veteran in February 1978, in 
pertinent part, only referred to the claim for service 
connection for a left knee disability.  Consequently, the 
claim for service connection for back, hip, right knee and 
ankle disabilities remains open and must be adjudicated to 
completion as an initial claim for service connection.  
Accordingly, these issues are remanded for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must consider all evidence of 
record that has been submitted in support of 
the claim for service connection for the 
back, hip, and ankle pain.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

